Citation Nr: 0523082	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  02-12 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas 


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1983.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, which denied service 
connection for bilateral hearing loss, tinnitus, and loss of 
teeth numbers 18 and 19.  As set forth on the cover page of 
this decision, the veteran's case is now in the jurisdiction 
of the RO in Phoenix, Arizona.  

With respect to the issue of service connection for bilateral 
hearing loss, it is noted that this claim was previously 
denied by the RO in an October 1983 rating decision.  That 
decision is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  
However, if new and material evidence is presented or secured 
with respect to a previously disallowed claim, it may be 
reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
3.156(a) (2002).

In this case, in the October 2001 rating decision on appeal, 
the RO did not address the issue of whether new and material 
evidence had been submitted to reopen the claim of service 
connection for bilateral hearing loss, but addressed the 
issue only on the merits.  Nonetheless, the Board was 
obligated by 38 U.S.C.A. §§ 5108 and 7104(b) to address 
whether new and material evidence has been submitted prior to 
addressing the merits of this claim.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  In a June 2003 decision, the 
Board held that new and material evidence had been presented.  
Accordingly, the matter now before the Board is that of 
entitlement to service connection for hearing loss.

With respect to the issue of service connection for loss of 
teeth 18 and 19, the Board notes that the veteran duly 
appealed the October 2001 rating decision.  However, in a 
February 2005 rating decision, the RO held that service 
connection for dental treatment purposes for teeth number 18 
and 19 due to combat wounds or trauma was warranted.  
Accordingly, this matter is no longer before the Board.  

The issue of entitlement to service connection for tinnitus 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran does not have a bilateral hearing loss 
disorder for VA purposes.


CONCLUSIONS OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, there is no indication of 
additional medical records, or other evidence, that the RO 
should have obtained at this time.  Moreover, the veteran has 
been afforded comprehensive VA audiological examinations.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in February 2001.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

Here, the February 2001 "duty to assist" letter was issued 
prior to the appealed rating decision.  Moreover, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including such organic neurological 
disorders as sensorineural hearing loss, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the veteran's service medical records show 
that, at March 1976 and February 1977 physical examinations, 
the veteran's ears were normal.  On a report of medical 
history, he denied a history of hearing loss.  Audiometric 
testing showed left ear pure tone thresholds of 5, 5, 5, 5, 
10, and 5 decibels at 500, 1,000, 2,000, 3,000, 4,000, and 
6,000 hertz, respectively.  Right ear pure tone thresholds 
were 10, 5, 5, 0, 0, 0 decibels at the same tested 
frequencies, respectively.

On an audiometric questionnaire completed in June 1979, the 
veteran indicated that he had worked in a noisy environment 
for the past six months, but had not had any trouble hearing 
normal speech, nor had anyone called attention to the fact 
that he could not hear.  

Audiometric testing in October 1979 showed left ear pure tone 
thresholds of 20, 10, 20 15, 20, and 10 decibels at 500, 
1000, 2000, 3000, 4000, and 6000 hertz, respectively.  Right 
ear pure tone thresholds were 15, 10, 10 , 15, 10, and 5 
decibels at the same tested frequencies, respectively.

Audiometric testing in March 1980 showed left ear pure tone 
thresholds of 10, 15, 5, 15, 10 and 10 decibels at 500, 1000, 
2000, 3000, 4000, and 6000 hertz, respectively.  Right ear 
pure tone thresholds were 15, 15, 15, 15, 10, and 20 decibels 
at the same tested frequencies, respectively.

On a report of medical history completed at the time of his 
January 1983 service separation medical examination, the 
veteran indicated that he did not know if he had hearing 
loss.  The examiner noted that the last audiogram performed 
in 1980 had been within normal limits.  Subsequent 
audiometric testing performed in January 1983 showed left ear 
pure tone thresholds of 20, 15, 20, 25, 30, and 15 decibels 
at 500, 1000, 2000, 3000, 4000, and 6000 hertz, respectively.  
Right ear pure tone thresholds were 25, 20, 20, 20, 15, and 
15 decibels at the same tested frequencies, respectively.

In June 1983, the veteran submitted an application for VA 
compensation benefits, including service connection for 
bilateral hearing loss.  His application was silent for any 
mention of tinnitus or ringing in the ears.

In connection with his claim, the veteran was afforded a VA 
medical examination in September 1983, at which he reported 
that he had worked in a high noise environment in service 
which had caused decreased hearing acuity.  No complaints of 
tinnitus, however, were recorded.  Examination revealed no 
objective pathology of the ears.  The audiogram was likewise 
normal, with a 100 percent discrimination of each ear, and 
average speech reception thresholds of 8 decibels on the 
right, and 10 decibels on the left.  The impression was no 
ear pathology, with hearing within normal limits.

The veteran was afforded a VA audiological examination in 
December 2000, during which he presented subjective 
complaints of hearing loss and high pitched tinnitus.  With 
respect to his tinnitus, the veteran alleged that it had been 
present for the past 15 to 16 years and that it occurred on a 
daily basis.  Upon examination, pure tone thresholds were 
considered invalid because they did not agree with speech 
data and the responses varied up to 20 decibels, depending on 
presentation method.  Additionally, Stenger tests were 
positive at 1000 Hz and 4000 Hz.  Speech reception threshold 
and speech discrimination data suggested grossly normal 
hearing in the speech frequencies bilaterally.  Tympanometry 
was within normal limits bilaterally.  Ipsilateral and 
contralateral acoustic reflexes probe left were equivocal and 
probe right were present.  Reflex decay probe right was 
negative.  In his diagnosis the examiner stated that the data 
provided was considered to be invalid and "in light of that 
fact, it is recommended that the claim be terminated at this 
time."

The veteran submitted an October 2001 private examination 
report that showed no hearing loss by VA standards in the 
right ear but does appear to show a hearing loss disorder in 
the left ear.  The veteran has also submitted a January 2003 
private audiometric test report. While the results of this 
study were uninterpreted by the audiologists, they appear to 
show pure tone thresholds in excess of 40 decibels between 
500 and 4000 hertz in both ears.  It is not clear from these 
reports, however, whether the type of audiological testing 
and equipment indicated in 38 C.F.R. § 3.385 was utilized.

The veteran testified during his January 2003 VA Travel Board 
hearing that his service medical records reveal hearing loss.  
Additionally, he alleged that he endured noise exposure in 
his position as an electronic technician.  In June 2003, the 
Board held that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss.  In December 2003, the Board remanded 
this matter to the RO for additional development.  

The veteran was afforded a third VA medical examination in 
June 2004.  Audiometric testing showed left ear pure tone 
thresholds of 25, 20, 20, 30, 25 decibels at 500, 1000, 2000, 
3000, and 4000 hertz, respectively.  Right ear pure tone 
thresholds were 25, 25, 20, 20, and 20 decibels at the same 
tested frequencies, respectively.  The speech recognition 
score in the right ear was 100 and in the left ear 96.  The 
veteran was diagnosed as having normal hearing, bilaterally.  
The examiner concluded that since the veteran had normal 
hearing it was not necessary to discuss the etiology of 
hearing loss.  

The Board has reviewed the aforementioned medical evidence 
and observes that the veteran has not been shown to have a 
bilateral hearing loss disorder, in view of 38 C.F.R. § 
3.385.  Rather, the veteran's June 2004 VA audiological 
examination was entirely within normal limits, and the 
examiner clearly stated that there was no evidence of current 
hearing loss.  While the aforementioned private audiological 
reports raise the possibility of hearing loss, these reports 
do not reflect audiological testing done in compliance with 
the provisions of 38 C.F.R. § 3.385.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. at 186.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

In the December 2003 remand, the Board requested a VA 
examination addressing the question of the etiology of the 
veteran's hearing loss.  It is critical that this question be 
addressed on examination, as the United States Court of 
Appeals for Veterans Claims (Court) has determined that, for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  

However, the veteran's June 2004 VA examination is entirely 
devoid of an opinion as to the etiology of his claimed 
tinnitus.  The examiner noted that the veteran "reports 
bilateral, constant, severe tinnitus since the service" but 
provided no opinion of her own.  Moreover, the claims file 
was unavailable for this examination.  

The Court has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  In view of the substantial deficiencies of 
the June 2004 VA examination, this case must again be 
REMANDED to the RO for the following action:

1.  The veteran should be afforded a VA 
examination of the ears, conducted by an 
examiner who has reviewed the claims file 
in its entirety.  Based on the 
examination and the claims file review, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the veteran's claimed 
tinnitus, if present, is etiologically 
related to service.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

2.  Then, the issue of entitlement to 
service connection for tinnitus must be 
readjudicated.  If the determination of 
this claim remains unfavorable, the 
veteran and his representative must be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


